Exhibit 10.1

 

BEACH FIRST NATIONAL BANK

Amended & Restated Salary Continuation Agreement

 

FIRST AMENDMENT


TO THE

BEACH FIRST NATIONAL BANK

AMENDED & RESTATED

SALARY CONTINUATION AGREEMENT

DATED                  , 200  

FOR

 

--------------------------------------------------------------------------------

 

THIS FIRST AMENDMENT is adopted this          day of              200  , by and
between BEACH FIRST NATIONAL BANK, a nationally-chartered commercial bank
located in Myrtle Beach, South Carolina (the “Bank”), and              (the
“Executive”).

 

The Bank and the Executive executed the Amended & Restated Salary Continuation
Agreement on                  , 200   effective as of                 , 200  
(the “Agreement”).

 

The undersigned hereby amend the Agreement for the purpose of bringing the
(1) changing the payment streams in the Normal Retirement, Early Termination,
Disability and Change in Control provisions and (2) updating the Agreement to
reflect the Final Regulations of Section 409A of the Internal Revenue Code. 
Therefore, the following changes shall be made:

 

Section 1.6 of the Agreement shall be deleted in its entirety and replaced with
the following:

 

1.6           “Early Termination” means Separation from Service before Normal
Retirement Age for reasons other than death, Disability, Termination for Cause,
or Change in Control.

 

Section 1.9 of the Agreement shall be deleted in its entirety.

 

The following Section 1.17a shall be added to the Agreement immediately
following Section 1.17:

 

1.17a       “Specified Employee” means an employee who at the time of Separation
from Service is a key employee of the Bank or the Company, if any stock of the
Bank or the Company is publicly traded on an established securities market or
otherwise.  For purposes of this Agreement, an employee is a key employee if the
employee meets the requirements of Code Section 416(i)(1)(A)(i), (ii), or
(iii) (applied in accordance with the regulations thereunder and disregarding
section 416(i)(5)) at any time during the twelve (12) month period ending on a
Separation from Service.

 

Section 2.1.2 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

1

--------------------------------------------------------------------------------


 

2.1.2        Distribution of Benefit.  The Bank shall distribute the annual
benefit to the Executive in twelve (12) equal monthly installments commencing on
the first day of the month following the Normal Retirement Date.  The annual
benefit shall be distributed to the Executive for the greater of (i) seventeen
(17) years or (ii) the Executive’s lifetime.

 

Sections 2.2.1 and 2.2.2 of the Agreement shall be deleted in their entirety and
replaced by the following:

 

2.2.1        Amount of Benefit.  The benefit under this Section 2.2 is
determined by multiplying the Vesting Percentage by the Account Value for the
Plan Year ending immediately prior to Early Termination and then increasing the
vested balance at an annual rate of six percent (6.0%), compounded monthly,
until commencement of benefit payments under this Section 2.2.  The annual
benefit is determined by calculating a two hundred four (204) month fixed
annuity from the vested inflated Account Value, crediting interest on the unpaid
balance at an annual rate of six percent (6.0%), compounded monthly.

 

2.2.2        Distribution of Benefit.  The Bank shall distribute the annual
benefit to the Executive in twelve (12) equal monthly installments commencing on
the first day of the month following Normal Retirement Age.  The annual benefit
shall be distributed to the Executive for the greater of (i) seventeen (17)
years or (ii) the Executive’s lifetime.

 

Sections 2.3, 2.3.1 and 2.3.2 of the Agreement shall be deleted in their
entirety and replaced by the following:

 

2.3           Disability Benefit.  If the Executive experiences a Disability
prior to Normal Retirement Age, the Bank shall distribute the benefit described
in this Section 2.3 in lieu of any other benefit under this Agreement.

 

2.3.1        Amount of Benefit.  The benefit under this Section 2.3 is
determined by multiplying one hundred percent (100%) of the Account Value for
the Plan Year ending immediately prior to Disability and then increasing the
balance at an annual rate of six percent (6.0%), compounded monthly, until
commencement of benefit payments under this Section 2.3.  The annual benefit is
determined by calculating a two hundred four (204) month fixed annuity from the
vested inflated Account Value, crediting interest on the unpaid balance at an
annual rate of six percent (6.0%), compounded monthly.

 

2.3.2        Distribution of Benefit. The Bank shall distribute the annual
benefit to the Executive in twelve (12) equal monthly installments commencing on
the first day of the month following Normal Retirement Age.  The annual benefit
shall be distributed to the Executive for the greater of (i) seventeen (17)
years or (ii) the Executive’s lifetime.

 

Sections 2.4, 2.4.1, 2.4.2 and 2.4.3 of the Agreement shall be deleted in their
entirety and replaced by the following:

 

2

--------------------------------------------------------------------------------


 

2.4           Change in Control Benefit.  Upon a Change in Control, the Bank
shall distribute to the Executive the benefit described in this Section 2.4 in
lieu of any other benefit under this Agreement.

 

2.4.1        Amount of Benefit.  The benefit under this Section 2.4 is the
present value of the Projected Benefit using a six percent (6%) interest rate
and a seventeen (17) year payment stream.

 

2.4.2        Payment of Benefit.  The Bank shall distribute the benefit to the
Executive in a lump sum within ninety (90) days following a Change in Control.

 

2.4.3        Internal Revenue Service Section 280G Gross Up.  If, as a result of
a Change in Control, the Executive becomes entitled to benefits under this
Agreement or under any other benefit, compensation or incentive plan or
arrangement with the Bank (collectively, the “Total Benefits”), and if any part
of the Total Benefits is subject to the Excise Tax under Section 280G and
Section 4999 of the Internal Revenue Code (the “Excise Tax”), the Bank shall pay
to the Executive the following additional amounts, consisting of (a) a payment
equal to the Excise Tax payable by the Executive on the Total Benefits under
Section 4999 of the Internal Revenue Code (the “Excise Tax Payment”), and (b) a
payment equal to the amount necessary to provide the Excise Tax payment net of
all income, payroll and excise taxes.  Any payment pursuant to this
Section 2.4.3 shall be made at the latest by the end of the Executive’s taxable
year next following the calendar year in which the Change in Control event
occurred. Payment of the additional amounts described in clauses (a) and
(b) shall be made in addition to the amount set forth in Section 2.4.1 above.

 

The following Section 2.4.4 shall be added to the Agreement immediately
following Section 2.4.3:

 

2.4.4        Reimbursement of Legal Fees.  If the Executive seeks any legal
action to compel the bank to pay the Change in Control benefit, the Bank shall
reimburse the Executive any legal fees incurred.  The Executive shall be
reimbursed on the 30th day following the date that the Executive substantiates
any expense incurred pursuant to this Section 2.4.4 with respect to which
reimbursement is applicable.

 

Section 2.5 of the Agreement shall be deleted in its entirety and replaced by
the following:

 

2.5           Restriction on Commencement of Distributions.  Notwithstanding any
provision of this Agreement to the contrary, if the Executive is considered a
Specified Employee at Separation from Service or at any time during the 12-month
period ending on a Separation from Service, the provisions of this Section 2.5
shall govern all distributions hereunder.  If benefit distributions which would
otherwise be made to the Executive due to Separation from Service are limited
because the Executive is a Specified Employee,

 

3

--------------------------------------------------------------------------------


 

then such distributions shall not be made during the first six (6) months
following Separation from Service.  Rather, any distribution which would
otherwise be paid to the Executive during such period shall be accumulated and
paid to the Executive in a lump sum on the first day of the seventh month
following Separation from Service.  All subsequent distributions shall be paid
in the manner specified.

 

The following Sections 2.6 and 2.7 shall be added to the Agreement immediately
following Section 2.5:

 

2.6           Distributions Upon Taxation of Amounts Deferred. If, pursuant to
Code Section 409A, the Federal Insurance Contributions Act or other state, local
or foreign tax, the Executive becomes subject to tax on the amounts deferred
hereunder, then, to the extent such tax liability can be paid by the amount that
may be currently distributed to the Executive under Sections 2.1-2.4 of this
Agreement without the imposition of additional tax liability under Section 409A
of the Code, the Bank may make a limited distribution to the Executive as soon
as is administratively practicable following the discovery of the tax liability
of an amount not to exceed the amount that becomes subject to tax, in accordance
with the provisions of Treasury Regulations Section 1.409A-3(j)(vi), (vii) and
(xi).  Any such distribution will decrease the Executive’s benefit hereunder.

 

2.7           Change in Form or Timing of Distributions.  All changes in the
form or timing of distributions hereunder must comply with the following
requirements.  The changes:

 

(a)           may not accelerate the time or schedule of any distribution,
except as provided in Code Section 409A and the regulations thereunder;

(b)           must, for benefits distributable under Sections 2.2 and 2.3, be
made at least twelve (12) months prior to the first scheduled distribution;

(c)           must, for benefits distributable under Sections 2.1, 2.2 and 2.4,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made;  and

(d)           must take effect not less than twelve (12) months after the
election is made.

 

Article 3 of the Agreement shall be deleted in its entirety and replaced by the
following:

 

Article 3

Distribution at Death

 

3.1           Death During Active Service.  If the Executive dies prior to
Separation from Service, the Executive’s Beneficiary shall be entitled to an
amount equal to the Account Value less any amount the Beneficiary is entitled to
receive under any split dollar arrangement

 

4

--------------------------------------------------------------------------------


 

between the Bank and the Executive, in a single lump sum on the first day of the
fourth month following the Executive’s death.  The Beneficiary shall be required
to provide to the Bank the Executive’s death certificate.

 

3.2           Death During Distribution of a Benefit.  If the Executive dies
after any benefit distributions have commenced under this Agreement but before
receiving the minimum seventeen (17) years of such distributions, the Bank shall
distribute to the Beneficiary the present value of the remaining portion of the
minimum seventeen (17) years of benefits due under this Agreement, in a single
lump sum on the first day of the fourth month following the Executive’s death. 
The Beneficiary shall be required to provide to the Bank the Executive’s death
certificate.

 

3.3           Death Before Benefit Distributions Commence.  If the Executive is
entitled to benefit distributions under this Agreement but dies prior to the
date that commencement of said benefit distributions are scheduled to be made
under this Agreement, the Bank shall distribute to the Beneficiary the present
value of the minimum seventeen (17) years of benefits due under this Agreement,
in a single lump sum on the first day of the fourth month following the
Executive’s death.  The Beneficiary shall be required to provide to the Bank the
Executive’s death certificate.

 

Article 7 of the Agreement shall be deleted in its entirety and replaced by the
following:

 


ARTICLE 7

Amendments and Termination

 

7.1           Amendments.  This Agreement may be amended only by a written
agreement signed by the Bank and the Executive.  However, the Bank may
unilaterally amend this Agreement to conform with written directives to the Bank
from its auditors or banking regulators or to comply with legislative changes or
tax law, including without limitation Section 409A of the Code and any and all
Treasury regulations and guidance promulgated thereunder.

 

7.2           Plan Termination Generally.  This Agreement may be terminated only
by a written agreement signed by the Bank and the Executive.  The benefit
hereunder shall be the Account Value as of the date the Agreement is
terminated.  Except as provided in Section 7.3, the termination of this
Agreement shall not cause a distribution of benefits under this Agreement. 
Rather, after such termination benefit distributions will be made at the
earliest distribution event permitted under Article 2.

 

7.3           Plan Terminations Under Section 409A.  Notwithstanding anything to
the contrary in Section 7.2, if this Agreement terminates in the following
circumstances:

 

(a)           Within thirty (30) days before, or twelve (12) months after a
Change in Control, provided that all distributions are made no later than twelve
(12) months following such termination of this Agreement and provided that all
agreements,

 

5

--------------------------------------------------------------------------------


 

methods, programs, and other arrangements sponsored by the Bank or the Company
immediately after the Change in Control with respect to which deferrals of
compensation are treated as having been deferred under a single plan under
§1.409A-1(c) (“Similar Arrangements”) are terminated and liquidated with respect
to each participant that experienced the Change in Control and all participants
receive all amounts of compensation deferred under this Agreement and all
Similar Arrangements within twelve (12) months of the date the Bank or Company
irrevocably takes all necessary action to terminate and liquidate this Agreement
and all Similar Arrangements;

(b)           Upon the Bank’s dissolution or with the approval of a bankruptcy
court provided that the amounts deferred under the Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

(c)           Upon the Bank’s termination of this Agreement and all Similar
Arrangements, provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangement that would be a Similar Arrangement for
a minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Agreement;

 

the Bank may distribute the Account Value, determined as of the date of the
termination of this Agreement, to the Executive in a lump sum subject to the
above terms.

 

The following Section 8.14 shall be added to the Agreement immediately following
Section 8.13:

 

8.14         Compliance with Code Section 409A.  This Agreement shall be
interpreted and administered consistent with Code Section 409A.

 

IN WITNESS OF THE ABOVE, the Bank and the Executive hereby consent to this First
Amendment.

 

 

EXECUTIVE:

BEACH FIRST NATIONAL BANK

 

 

 

 

 

 

By

 

 

 

 

Title

 

 

 

6

--------------------------------------------------------------------------------